Citation Nr: 0724770	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-04 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for a psychiatric 
disorder other than post-traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for PTSD. 

4.  Entitlement to an initial compensable evaluation for 
hearing loss of the left ear.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that granted service connection for left ear 
hearing loss and assigned a zero percent (noncompensable) 
rating effective from May 2001; and denied entitlement to 
service connection for hearing loss of the right ear, 
paranoid schizophrenia, anxiety reaction and depression.   

This matter also arises from a May 2004 rating decision of 
the Reno, Nevada RO that denied entitlement to service 
connection for PTSD.

During the pending appeal, the veteran relocated and the RO 
in St. Petersburg, Florida, now has jurisdiction of his 
claims file.

The issue of entitlement to a compensable initial evaluation 
for service-connected hearing loss of the left ear is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that, regarding right ear 
hearing loss, the veteran has demonstrated that the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater, or that auditory 
thresholds for at least three of the frequencies are 26 
decibels or more, or that speech recognition scores are less 
than 94 percent.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's 
psychiatric disorder, other than PTSD, either had its onset 
in service or preexisted service and was permanently worsened 
therein, or that a psychosis was present to a compensable 
degree within one year after separation from service. 

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has PTSD 
related to service.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in or 
aggravated by active military service, nor may an organic 
disease of the nervous system (sensorineural hearing loss) of 
the right ear be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2006).

2.  The criteria necessary to establish service connection 
for a chronic acquired psychiatric disorder, other than PTSD, 
on either a direct or presumptive basis have not been met.  
38 U.S.C.A.  §§ 1110, 5103, 5103A, 5107(a) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006). 

3.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2001, April 2002, 
February 2004, August 2004, and October 2006; rating 
decisions in August 2002, December 2002, and May 2004; a 
statement of the case in November 2004; and a supplemental 
statement of the case in May 2006, June 2006, and October 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in March 2007.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

II. Pertinent legal criteria for service connection

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). 

Where a veteran served continuously for 90 days or more 
during a period of war and a psychosis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§ 3.307, 3.309 (1996).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

III. Hearing loss of the right ear

The veteran claims that he has right ear hearing loss as the 
result of exposure to acoustic trauma in service while 
working as a jet engine mechanic.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition score using 
the Maryland CNC Test is less than 94 percent.  38 C.F.R. 
§ 3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley, 5 Vet. App. 155 (1993) (citing CURRENT 
MEDICAL DIAGNOSIS & TREATMENT, Stephen A. Schroeder, et. al., 
eds., at 110-11 (1988)).  See also 38 C.F.R. § 3.385.

Although the veteran states that he has difficulty hearing, 
the audiometric test results must meet the regulatory 
requirements for establishing a disability.  Then, if a 
current disability by VA criteria of bilateral hearing loss 
exists, there must be a determination of a relationship 
between that disability and an injury or disease incurred in 
service, or some other manifestation of the disability in 
service.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. 
App. 155 (1993).

Service medical records show treatment for complaints of 
right ear external otitis in March 1969.  At a March 1968 
examination and the separation examination in September 1969, 
he denied having or having had ear trouble.  At both 
examinations, the clinical evaluation for his internal and 
external canals was normal.  

On audiological evaluation in March 1968, pure tone 
thresholds for the right ear at 500, 1000, 2000, 3000 and 
4000 hertz were 0, -5, -10, -5, and 5 decibels.  When tested 
for auditory acuity at the separation examination in 
September 1969, pure tone thresholds of the right ear, at 
500, 1000, 2000, 3000 and 4000 hertz were 0, 0, 0, 0, and 10 
decibels.  The audiological evaluations in service do not 
show a hearing loss which is recognized as a disability under 
the provisions of 38 C.F.R. § 3.385.

Organic diseases of the nervous system, to include 
sensorineural hearing loss, are entitled to presumptive 
service connection if manifested to a compensable degree 
within one year of discharge.  However, there is no post-
service evidence of record in this case showing sensorineural 
hearing loss in the right ear to a compensable degree during 
the first post-service year.

Furthermore, the veteran's current level of hearing in the 
right ear is not disabling for VA purposes.  At a VA 
audiological evaluation in November 2002, pure tone 
thresholds of the right ear, at 500, 1000, 2000, 3000 and 
4000 hertz were 10, 5, 5, 15, and 35 decibels.  The average 
of the four frequencies of 1000, 2000, 3000, and 4000 was 15.  
Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

The veteran testified in November 2004 that hearing loss was 
diagnosed at the time of his discharge in 1969.  According to 
the report of the separation examination in September 1969, 
hearing loss of the left ear was shown on examination with no 
finding of hearing loss of the right ear.  

At his November 2004 hearing, the veteran also referred to 
medical information submitted from the American Medical 
Association (AMA) Diagnostic Text stating that with tinnitus 
an additional percentage should be added to hearing loss to 
determine the percentage of hearing loss.  Although the 
criteria used by the AMA in evaluating hearing loss differ 
from those shown in the VA regulations, the applicable VA 
statutory and regulatory provisions are without ambiguity and 
clear on their face, and the Board is bound by those 
provisions rather than any AMA text.

The veteran believes that he has sensorineural hearing loss 
of the right ear related to service.  While the veteran is 
certainly capable of providing evidence of symptomatology, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opinion on matter 
requiring medical knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board notes that, although the veteran 
is not competent to render a medical opinion or formulate an 
etiology of his current hearing loss, he is competent to 
present evidence of noise exposure.  See Collette v. Brown, 
82 F.3d 389 (1996).  The Board has no reason to doubt his 
assertions as to noise exposure in service.

The VA audiometric testing of record in November 2002 fails 
to show a hearing loss in the right ear that is recognized as 
a disability under the provisions of 38 C.F.R. § 3.385.  
Here, the level of hearing acuity demonstrated by the veteran 
is dispositive.  It is not considered disabling for VA 
benefit purposes, and service connection is precluded.  The 
veteran's claim for service connection under the provisions 
of 38 C.F.R. § 3.385 is legally insufficient because the 
evidence does not show the presence of hearing loss in the 
right ear that constitutes a disability for VA purposes.  
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Therefore, service connection for right ear 
hearing loss is denied because the preponderance of the 
evidence shows that there is no current disability for VA 
purposes of right ear hearing loss.

IV.  Psychiatric disorder other than PTSD

In the veteran's original January 2000 claim for pension, he 
indicated disabilities of paranoid schizophrenia and bipolar 
disorder.  In his claim received in October 2001 the veteran 
noted that he was seeking to file a claim under the 
provisions of the service connected disability regulations.  
He had been advised to do so by a worker at a "MASH 
Operation" in Las Vegas who felt that his mental disability 
under Social Security would also qualify him for eligibility 
under VA.  

The service medical records are negative for any complaints, 
findings, or diagnosis of a psychiatric disorder.  At the 
time of an examination in March 1968 and his separation 
examination in September 1969, the veteran denied having any 
psychiatric symptoms and the clinical psychiatric evaluation 
was normal.  The Board finds that the service records provide 
evidence against this claim. 

Additionally, service connection on a presumptive basis is 
not warranted for psychosis, as this disability was not shown 
until years after discharge from service and is not shown to 
have manifested to a compensable degree within one year 
following the veteran's separation from service.  38 C.F.R. 
§§ 3.307, 3.309.

The evidence shows that in 1986 and 1987 the veteran sought 
private treatment for alcohol dependence at the insistence of 
his spouse.  The admission and termination diagnosis was 
alcohol dependence.

The veteran was hospitalized from March 1995 to June 1995 for 
delusional disorder, persecutory type; alcohol abuse, by 
history; and cannabis abuse, by history.  According to a 
psychiatric history, the veteran had entered counseling for 
his drinking in 1982.  Although his drinking stopped for some 
time, he then resumed and in 1985 he again entered 
counseling.  A private doctor felt the veteran was paranoid 
and psychotic in his behavior and ideation and the veteran 
voluntarily admitted himself for inpatient treatment for 
alcohol abuse from March 1987 to April 1987.  He had 
terminated a 14 year job as a vice-president because he was 
starting in business with a younger brother.  It was noted 
that he served in the Navy.  The diagnosis was adjustment 
disorder with mixed disturbance of emotions and conduct.  
There were no indications for psychotropic medication and he 
participated appropriately in individual, group, and activity 
therapies.  

According to a report dated in August 1993 the veteran had 
severe alcohol problems that were normally blackout type 
episodes.  A psychologist in November 1993 stated that the 
veteran had a lengthy history of substance abuse and 
dependence, initially with alcohol.  A diagnostic impression 
in September 1995 was rule out schizophrenia, not otherwise 
specified; rule out paranoid delusional disorder, by history; 
and rule out alcohol and drug abuse, continuous.  

Records from the Social Security Administration (SSA) show 
that the veteran was found disabled from June 1993 based on a 
primary diagnosis of schizophrenic, paranoid and other 
psychotic disorders.  A secondary diagnosis was not 
established.  Medical records considered by the SSA in making 
its determination show that the veteran was diagnosed with 
chronic paranoid schizophrenia, with a history of alcoholism, 
marijuana dependence, and cocaine abuse.  Medical records 
indicated that the veteran had been in the Navy and received 
a honorable discharge.  His legal involvement included 
several driving under the influence charges but no other 
legal problem until his arrest in 1993 in Florida for 
extortion.  

At a psychological evaluation in November 1993, the veteran 
reported that he first sought mental health services between 
1985 and 1986 for problems he was having revolving around his 
divorce involving custody issues.  The diagnostic impression 
was cocaine delusional disorder, cocaine abuse, alcohol 
dependence in remission, and rule out delusional disorder, 
persecutory type.  

For a period of private hospitalization in February to May 
1994, the discharge diagnoses were organic delusional 
disorder and alcohol dependence.  

Psychiatric diagnoses in August 1996 at discharge from 
Central Ohio Psychiatric Hospital were rule out 
schizophrenia, not otherwise specified; rule out paranoid 
delusional disorder; and rule out alcohol and drug abuse.  
When treated at Union County Behavioral Health Care Partners 
in 1997, the diagnosis was schizophrenia disorder paranoid, 
unspecified.  The veteran was evaluated in September 1996 for 
admission for ongoing psychiatric care.  The diagnosis was 
chronic paranoid schizophrenia with history of alcoholism, 
marihuana dependence and cocaine use.  

Private medical records show that in December 1999 the 
veteran's bipolar disorder was in remission.  

VA outpatient treatment records show that the veteran was 
seen in January 2000 for a first visit at a mental health 
clinic.  Past diagnoses were bipolar disorder and paranoid 
schizophrenia.  He related his symptoms and past medical 
history and legal problems.  The primary diagnosis was 
schizoaffective disorder versus bipolar disorder with 
psychotic features.  When seen by the Chief of Psychiatry 
approximately six days later, the primary diagnosis was 
bipolar depression.  In April 2000 he related that psychotic 
symptoms began seven years earlier.  The veteran was seen 
regularly and was variously diagnosed with schizoaffective 
disorder versus bipolar disorder, and schizoaffective 
disorder.    

In June 2000 the veteran was afforded a VA examination for 
nonservice-connected pension.  The veteran related that he 
had been hearing voices for a long time.  He gave a history 
of being in jail and during that time was transferred to a 
mental hospital and was given a diagnosis of paranoid 
schizophrenia.  The examiner noted that the veteran had been 
a schizophrenic for many years.  The diagnosis was 
schizophrenia, paranoid type, chronic.

VA outpatient treatment records show that in November 2000, 
the diagnosis was chronic paranoid schizophrenia-untreated.  
A psychiatric note in November 2000 indicates that the 
veteran had no apparent past history of a psychiatric 
disorder until seven years earlier.  In April 2001, the 
primary problem was schizoaffective disorder, bipolar.  At an 
August 2001 VA examination, the diagnosis was schizoaffective 
disorder, bipolar.  

The veteran testified in November 2004 that when he filed his 
initial claim it was for hearing loss and PTSD.  However, VA 
in reviewing documentation that was submitted by the many 
doctors he had seen changed the issue to schizophrenia and 
depression.  He agreed to let the issues stand as developed.  
He described his symptoms and treatment for his psychiatric 
conditions.  

In a statement submitted with his notice of disagreement 
received in January 2004, the veteran stated that in service 
was when he first began hearing voices in his head.  

In July 2006, the veteran sought to establish VA care in 
Florida.  It was noted that he had a complex medical history 
to include schizophrenia which apparently was diagnosed in 
the late 1990s.  When seen at a VA mental health clinic for 
evaluation the assessment was schizoaffective disorder and 
alcohol dependence, in partial remission.  At a psychiatric 
consultation in July 2006, the psychiatric history noted that 
he had been hospitalized two times in the 1990s for psychotic 
behavior which resulted in legal difficulties.  Also when 
seen on July 2006, the veteran related that he had filed a 
claim for PTSD but it had been rejected several times and he 
had filed another claim.  The impression was a long history 
of schizoaffective disorder versus paranoid schizophrenia.  
The diagnosis was schizoaffective disorder.  A July 2006 
integrated treatment plan shows a diagnosis of 
schizoaffective disorder.  In October 2006, he was seen for 
medical and psychological therapy and the diagnosis was 
schizoaffective disorder.

Psychiatric progress notes from the veteran's private 
psychiatrist in St. Petersburg show the veteran was seen in 
September 2006 for diagnostic evaluation and treatment.  The 
evaluation focused on symptoms, diagnosis, clinical course, 
and treatment effects and side effects.  The veteran reported 
hearing voices since the early 1990s.  He described his 
symptoms.  His past psychiatric history was depression and 
anxiety disorders, at least three psychiatric admissions, and 
substance abuse, alcohol.  The diagnoses on Axis I were 
schizoaffective disorder, bipolar subtype; panic disorder; 
and substance abuse, by history.  In November 2006, the 
veteran reported that his hearing voices started when he was 
in the military but he had been too embarrassed and afraid to 
tell people.  The diagnoses were schizoaffective disorder, 
bipolar subtype; panic disorder; and substance abuse, by 
history.  

After a review of all the evidence of record, whether or not 
specifically cited in this decision, the Board finds that 
entitlement to service connection for a psychiatric disorder 
other than PTSD has not been established.  

Although the veteran contends that he is entitled to service 
connection for a psychiatric disorder as he has been awarded 
SSA benefits, the Board notes that the criteria used by the 
SSA in making such a determination differ from those shown in 
the regulations by which the Board is bound.

The VA and private medical records secured or submitted show 
various diagnoses to include schizoaffective disorder; 
bipolar disorder; schizophrenia, paranoid type; bipolar 
depression; rule out paranoid delusional disorder; substance 
abuse; cocaine delusional disorder; rule out delusional 
disorder, persecutory type; adjustment disorder; and panic 
disorder.  The most recent diagnosis is schizoaffective 
disorder.  However, no record or health care provider relates 
any of these diagnoses to the veteran's period of service.  

There is also no indication that the currently diagnosed 
schizoaffective disorder first manifested in service.  The 
service medical records show no complaints, manifestations, 
or diagnosis of a psychiatric disorder.  The separation 
examination conducted in September 1969 was also normal.  
Although the veteran has related hearing voices while he was 
in service, this statement is contraindicated by his service 
medical records which show that at the time of examinations 
in March 1968 and September 1969 he denied having any 
psychiatric symptoms.  The Board also notes that he first 
told his private psychiatrist in September 2006 that he began 
hearing voices in the 1990s and then the following month 
reported hearing voices in service.  Because of his 
statement's contradiction with the facts documented in the 
service medical records, his statement has little probative 
weight.  See Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 
1997).  It is undisputed that a lay person is competent to 
offer evidence as to facts within his personal knowledge, 
such as the occurrence of an in-service injury, or symptoms.  
See Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno 
v. Brown, 6 Vet. App. 465 (1994) (lay testimony is competent 
if it is limited to matters that the witness has actually 
observed and is within the realm of the personal knowledge of 
the witness). 

The Board, however, has a duty to assess the credibility and 
weight given to evidence.  Bryan v. West, 13 Vet. App. 482 
(2000); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In 
determining whether lay evidence is satisfactory, the Board 
may consider the demeanor of the witness, internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the appellant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  

A review of the evidence of record finds that the appellant's 
claim that he first heard voices in service is not consistent 
with other evidence of record contemporaneous at the time.  
The Board concludes that he is not a credible historian 
regarding his service and claimed psychiatric disorder.   

Therefore, the evidence does not suggest that the veteran's 
later-diagnosed schizoaffective disorder and other 
psychiatric disorders were present in service.  Nor does the 
evidence support that a psychosis was present to a 
compensable degree within one year after his discharge from 
service.  

The objective evidence shows no manifestation of relevant 
symptoms until many years after discharge from service when 
the medical records indicate that the veteran reported that 
he first sought counseling for alcohol abuse in 1982 and also 
had reported that his condition first bothered him in August 
1986.  This lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 20 F. 
3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted 
by the absence of medical treatment for the claimed condition 
for many years after service).  

The Board has carefully considered the appellant's statements 
in adjudicating the issue on appeal.  He is certainly 
competent, as a lay person, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  He is not, however, competent to offer a medical 
opinion as to cause or etiology of the claimed disability, as 
there is no evidence of record that he has specialized 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (layperson is generally not capable of opinion on 
matter requiring medical knowledge); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The veteran's lay statements are not 
competent medical evidence as to a nexus between his claimed 
current disorder of schizoaffective disorder and active 
service, or as to claimed continuity of symptomatology 
demonstrated after service.

Post service medical records show various diagnoses of 
psychiatric disorder, however, this medical evidence does not 
relate the veteran's psychiatric disorder to service.  

Based upon careful review of the evidence of record, the 
Board concludes that while there is medical evidence of a 
current disability, the preponderance of the evidence is 
against a finding that the veteran's claimed psychiatric 
disorder other than PTSD began during service.  There was no 
evidence of chronic psychiatric disease in service.  The 
evidence also does not show that a psychosis was present to a 
compensable degree within one year after the veteran's 
separation from service.  There is no probative, competent 
medical evidence that the veteran's currently diagnosed 
schizoaffective disorder, or any other psychiatric disorder, 
has been linked to service or manifested to a compensable 
degree within one year following his separation from service.  
No probative, competent medical evidence exists of a 
relationship between any schizoaffective disorder and any 
continuity of symptomatology asserted by the veteran.  Savage 
v. Gober, 10 Vet. App. 488 (1997).  The preponderance of the 
competent evidence is against a finding that the veteran's 
current psychiatric disorder, diagnosed as schizoaffective 
disorder, is linked to service or a service-connected 
disability.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, the claim 
for service connection for a psychiatric disorder other than 
PTSD must be denied.

V. PTSD

In January 2004, the veteran claimed entitlement to service 
connection for PTSD because he believed that his problems 
were due to PTSD.  He felt that the symptoms should be 
documented in the records provided by his doctors even though 
he did not discuss his military experiences with them due to 
his clearance which he understood to be top secret.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App 
128 (1997).  If the evidence shows that the veteran did not 
serve in combat during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283 (1994).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Further, an opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Under the law currently in effect, a diagnosis of PTSD must 
be rendered in accordance with 38 C.F.R. § 4.125(a), which 
incorporates the provisions of the 4th Edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).

Service medical records are negative for any complaints, 
findings or diagnosis of PTSD.  At the time of a March 1968 
examination and in the September 1969 separation examination, 
the veteran denied having any psychiatric symptoms and the 
clinical psychiatric evaluation was normal.  The Board finds 
that the service records provide evidence against the claim. 

According to the veteran's DD Form 214, his military 
occupational specialty was aircraft mechanic.  The veteran's 
personnel file shows that he received the Vietnam Service 
Medal.  He did not receive any medals or citations that 
indicate participation in combat.  The veteran has stated 
that he was stationed in Hawaii and made trips to Vietnam.  
Based on the evidence of record the Board finds that the 
veteran did not engage in combat with the enemy during his 
service.

In cases when a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In these cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The veteran described a stressor of having been on a near 
fatal plane flight near Alaska when the wings of the aircraft 
iced over on its descent.  He blacked out as he felt the 
airplane would crash, however, it did not crash.  Another 
stressor was when he was being trained in a new type of 
aircraft but based on his performance was dropped from the 
program.  Another stressor was when he was assigned to a 
squadron in Hawaii and made numerous flights to Southeast 
Asia hauling passengers and cargo.  These flights were always 
made in the middle of the night and involved a steep descent 
and ascent on an unlighted runway in the jungle.  The only 
defense was a six shot pistol and six cartridges passed out 
by one of the officers as they began an approach to the 
field.  On one flight, after picking up several passengers, 
the landing lights lit-up a row of F-4 Phantoms burned beyond 
easy recognition.  The skyline was lighted for miles with 
bomb blasts, fire, and clouds of smoke.  The night flights 
into Vietnam had a feeling of unusual stress about them.  He 
related one flight when in a meeting the flight crew had been 
told the destination; however, later when he described a 
burned-out F-4 Phantom event he was told that he had not been 
were he thought but somewhere else.  He didn't know what he 
was doing.  That was an uneasy time for him, being one day in 
Hawaii and the next day possibly in the jungle.  

The veteran receives Social Security Administration (SSA) 
benefits and the medical evidence on which the SSA decision 
was based is of record.  The SSA records pertain to other 
psychiatric disabilities and are negative for any complaints, 
findings, or diagnosis of PTSD.  The Board finds that the SSA 
determination, failing to indicate PTSD, provides evidence 
against this claim.  

At his personal hearing in November 2004 the veteran stated 
that he was receiving treatment for PTSD from a private 
medical doctor, however, he denied having received a formal 
diagnosis of PTSD from a doctor.  

Private and VA medical treatment records show that the 
veteran was seen periodically for psychiatric symptoms and 
multiple psychiatric diagnoses for which he received 
treatment and prescribed medication.  However, a diagnosis of 
PTSD was not entered.  

When the veteran was seen in July 2006 to establish VA care 
in Florida, screening for PTSD was negative.  In July 2006, 
the examiner noted that the veteran denied PTSD symptoms.  A 
Mental Health Clinic outpatient assessment note on July 18, 
2006, indicates the veteran talked about having filed a claim 
for PTSD.  He reported having flown from Hawaii to Vietnam in 
pitch dark carrying supplies or cargo once a month.  They 
were only given hand pistols with five rounds.  The veteran 
felt that this was a joke and probably was to use on oneself 
if caught by the enemy.  He related symptoms of anxiety and 
nightmares.  After examination, the diagnosis was 
schizoaffective disorder.  

An August 2006 VA treatment record shows a nursing outpatient 
intake note that screening for PTSD was positive (3 out of 
4).  However, in October 2006, the veteran was seen for 
medical and psychological therapy for schizoaffective 
disorder.  He stated that Social Security had given him the 
diagnosis of paranoid schizophrenia but VA changed it to 
bipolar.  He claimed that he had to see another psychiatrist 
to get treatment for PTSD and who would be on his side.  The 
veteran talked about his frustration about trying to get 
service connection for PTSD and being denied several times.  
He wanted to see the VA psychiatrist for medication and a 
private psychiatrist for therapy for PTSD.  The diagnosis was 
schizoaffective disorder.  

Psychiatric progress notes from the veteran's private 
psychiatrist in St. Petersburg show the veteran was seen in 
September 2006 for diagnostic evaluation and treatment.  The 
evaluation focused on symptoms, diagnosis, clinical course, 
treatment effects, and side effects.  The veteran reported 
hearing voices since the early 1990s.  He described his 
symptoms.  He had a depressed mood most of the time and 
sought help for insomnia.  His past psychiatric history was 
depression and anxiety disorders.  He had at least three 
psychiatric admissions and had substance and alcohol abuse.  
The diagnoses on Axis I were schizoaffective disorder, 
bipolar subtype; panic disorder; and substance abuse, by 
history.  On Axis II, personality assessment was deferred.  
In November 2006, the veteran reported hearing voices that 
started when he was in the military but that he was too 
embarrassed and afraid to tell people.  The diagnoses were 
schizoaffective disorder, bipolar subtype; panic disorder; 
and substance abuse, by history.  

Evidence also includes excerpts from a book on understanding 
post-traumatic stress, a psychosocial perspective and 
treatment, submitted by the veteran.  

After a review of all the evidence of record, whether or not 
specifically cited in this decision, the Board finds that 
entitlement to service connection for PTSD has not been 
established.  

The Board observes that there is no evidence that the veteran 
was in combat and no evidence to very the occurrence of his 
claimed stressful events during service.  

The veteran claims that he did not talk about his PTSD 
symptoms when he first sought medical treatment and that is 
why he was not diagnosed with PTSD.  However, records show 
recognition that the veteran had been in service and more 
recent treatment records show the medical providers were 
aware that the veteran was claiming PTSD and that he 
described his claimed stressors.  However, a diagnosis of 
PTSD was not entered.

Upon review of a submitted excerpt from the diagnostic 
literature regarding post-traumatic stress, the Board notes 
that it is not sufficient to demonstrate the requisite 
medical nexus for a claim for service connection.  The 
literature reviews the history and suggests that there may be 
varied causes of post-traumatic stress, variation of symptoms 
from person to person, and variation making a diagnosis.  
That literature, standing alone, discusses generic 
relationships.  It does not discuss the disorder or this case 
with a degree of certainty which, under the facts of this 
case, serves to establish a link between the veteran's 
claimed disability and his service.  See Sacks v. West, 11 
Vet. App. 314 (1998). As such, it is of no probative value to 
the issue at hand.

In any event, the Board finds that the first element required 
to establish service connection for PTSD has not been met, 
inasmuch as the preponderance of the competent and probative 
medical evidence of record establishes that the veteran does 
not meet the diagnostic criteria for PTSD.  Although the 
medical evidence shows multiple psychiatric diagnoses, VA and 
private medical records fail to diagnose the veteran with 
PTSD.  While he was found to be positive on PTSD screening on 
one occasion, further examination resulted in a different 
psychiatric diagnosis.  Therefore, the Board finds that the 
evidence is persuasive on the question of the current 
diagnosis, and hence, dispositive of the issue on appeal.  

The Board has carefully considered the appellant's statements 
in adjudicating the issue on appeal.  He is certainly 
competent, as a lay person, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  He is not, however, competent to offer a medical 
opinion as to cause or etiology of the claimed disability, as 
there is no evidence of record that he has specialized 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183 
(1997) (a layperson is generally not capable of opinion on 
matter requiring medical knowledge); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The veteran's lay statements are not 
competent medical evidence as to a nexus between the 
appellant's claimed current disorder of PTSD and active 
service, or as to claimed continuity of symptomatology 
demonstrated after service.

In this case, the Board finds the post-service medical 
record, as a whole, provides highly probative evidence 
against a finding that the veteran has PTSD.  As a result, on 
this basis, further stressor development would be moot, and 
the claim must be denied.

As the preponderance of the competent and probative medical 
evidence establishes that the veteran does not meet the 
diagnostic criteria for PTSD, the Board finds that a critical 
element necessary to establish service connection for that 
disorder is lacking, and that further analysis into the 
remaining criteria of 38 C.F.R. § 3.304(f), such as stressor 
verification, simply is not necessary.  The claim on appeal 
must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for hearing loss of the 
right ear is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a psychiatric disorder 
other than PTSD is denied.


REMAND

The veteran disagreed with the initial rating for left ear 
hearing loss and contends that he is entitled to a 
compensable evaluation.

The veteran was last afforded a VA audiological examination 
in November 2002.  At that time, the examiner noted that 
review should be made every two to three years.  As the 
clinical findings from this examination are now stale, 
further examination is required so that the decision is based 
on a record that contains a contemporaneous examination.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (duty to 
assist may include the conduct of a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiological examination for evaluation of 
the nature and severity of his hearing 
loss of the left ear.  The claims folder 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination and the review should be noted 
in the examination report.

2.  Readjudicate the veteran's claim.  If 
the benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case and allow the appropriate period 
of time for response.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


